Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to fix various formalities: 
Claims
Claim 21:  A device of an engine, the device comprising: a processor having a plurality of control lines to control operation of the engine; a fuel intake assembly mounted onto the engine; an air pump coupled to the engine, wherein the processor controls the fuel intake assembly to operate the engine using a first fuel; and the processor controls the fuel intake assembly and the air pump using a second fuel to operate the engine in a charged mode and in a lean mode while using quality [[control .]] control.
Claim 23:  The device of claim 22 wherein the processor receives [[the]] N input signals from a wireless communication system
Claim 28:  The device of claim 21 wherein the air pump is one of a turbocharger, a supercharger, a Variable Turbine Geometry (VTG) turbocharger, and a Super VTG turbocharger.

Claims 22, 24-27, 29-40: the claims remain as presented in the filing dated February 21, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 21 a device of an engine, the device having a processor that controls a fuel intake assembly and an air pump using a second fuel to operate the engine in a charged mode and in a lean mode while using quality control, in combination with the remaining limitations set forth in Claim 21, are not disclosed nor taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747